                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

JENNIFER MUNTER a/k/a JENNY            )
MUNTER,                                ) Cause No.: CV-17-21-BU-BMM
                                       )
   Plaintiff,                          ) Judge: Hon. Brian Morris
                                       )
   v.                                  )
                                       ) ORDER GRANTING PLAINTIFF’S
MEAGAN SCHMIDT,                        ) MOTION FOR LEAVE OF COURT
                                       ) TO USE VIDEO DEPOSITION OF
   Defendant.                          ) CERTAIN WITNESSES AT TRIAL
                                       )
                                       )
   Plaintiff filed an unopposed motion seeking leave of Court to use video

deposition for certain witnesses during the trial starting October 15, 2018. It is

hereby ordered that Plaintiff is granted leave of Court to present testimony of Dr.

Slocum, Rick Ridley, and Crystal Elrod via video deposition during trial. Defense

maintains its objections in its motions in limine and objections raised during the

depositions which the Court will address at a later time.

      DATED this 2nd day of October, 2018.
